DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 09/23/2022 has been entered and accepted.

Response to Arguments
Applicant’s arguments with respect to independent claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new rejection has been made over Zemel (US D784077 S) in view of Lu (US 9801496 B1) as well as over Zemel (US D784077 S) in view of Lu (US 9801496 B1) and Adams (US 5964517 A) under a different interpretation of the art. A full rejection can be found below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 12, 21-23, 27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (US D784077 S) in view of Lu (US 9801496 B1).
Regarding claim 1, Zemel teaches a portable cooking station, comprising: 
a sear grate including a first central potion and a first lip (Zemel Modified Figure 1-1; first central portion and first lip), the first central portion having a first upper surface and a first lower surface opposite the first upper surface (Zemel Modified Figure 1-1; first upper surface as a part of first central portion and a first lower surface exists on the opposite side of the first upper surface), the first lip coupled to and extending upwardly from the first central portion (Zemel Modified Figure 1-1; first lip coupled to and extending upward from the first central portion),

    PNG
    media_image1.png
    637
    795
    media_image1.png
    Greyscale

Zemel Modified Figure 1-1, the components of the sear grate portion of the grill pan are labeled
a griddle (Zemel Modified Figure 1-2; griddle), 
the griddle including a second central portion and a second lip (Zemel Modified Figure 1-2; griddle consists of a second central portion and a second lip), the second central portion having a second upper surface and second lower surface located opposite the second upper surface (Zemel Modified Figure 1-2; second upper surface as a part of second central portion and a second lower surface exists on the opposite side of the second upper surface), the second lip coupled to and extending upwardly from the second central portion (Zemel Modified Figure 1-2; second lip coupled to and extending upward from the second central portion),
the first and second lip are located at the edge of the first central portion of the sear grate and second central portion of the griddle respectively (Zemel Modified Figure 1-1 and Zemel Modified Figure 1-2)

    PNG
    media_image2.png
    637
    796
    media_image2.png
    Greyscale

Zemel Modified Figure 1-2, the components of the griddle portion of the grill pan are labeled

Zemel fails to teach:
a separate grill configured to be removably interlocked to the sear grate in a side-by-side arrangement
an interlock pin opening
the first lip including a first interlock tab guide and a second interlock tab guide located opposite the first interlock tab guide, the interlock pin opening located between the first interlock tab guide and the second interlock tab guide, the interlock pin opening extending through the first upper surface and the first lower surface of the central portion; and wherein the first interlock tab guide and the second interlock tab guide are respectively configured to be contacted by the outer edge of the interlock tab to guide the interlock pin into the interlock pin opening in connection with interlocking the griddle to the sear grate.
an interlock tab and an interlock pin
the interlock tab coupled to and extending outwardly from the second lip, the interlock tab having an outer edge, the interlock pin coupled to and extending downwardly from the interlock tab, the interlock pin configured to be inserted into the interlock pin opening; 
Lu (US 9801496 B1) teaches an expandable grill grate, wherein:
a grill plate 11
a separate grill (coplanar plate 12) configured to be removably interlocked to the sear grate in a side-by-side arrangement (Figure 5, coplanar plates 11 and 12 are positioned side by side and are removably interlocked)
an interlock pin opening (Figure 4, space between fingers 31 and 32)
the edge of the first central portion including a first interlock tab guide and a second interlock tab guide located opposite the first interlock tab guide (Figure 4, fingers 31 and 32 extends from the edge of the plate 11), the interlock pin opening located between the first interlock tab guide and the second interlock tab guide (Figure 4, space between fingers 31 and 32 is between fingers 31 and 32), the interlock pin opening extending through the first upper surface and the first lower surface of the central portion (Figure 4, space between fingers 31 and 32 is vertically open); 
the separate grill (plate 12) including an interlock tab (top portion of finger 24) and an interlock pin (downward extending portion of finger 24)
the interlock tab coupled to and extending outwardly from the edge of the second central portion (Figure 3, top portion of finger 24 extends from edge of plate 12), the interlock tab having an outer edge (Figure 3, top edges of finger 24), the interlock pin coupled to and extending downwardly from the interlock tab (Figure 3, downward extending portion of finger 24 is coupled to and positioned downwardly from the top portion of finger 24), the interlock pin configured to be inserted into the interlock pin opening (Figure 6, downward extending portion of interlock pin 24 is to be inserted into the space between fingers 31 and 32); 
and wherein the first interlock tab guide and the second interlock tab guide (Figure 4, fingers 31 and 32) are respectively configured to be contacted by the outer edge of the interlock tab to guide the interlock pin into the interlock pin opening (Figure 6, fingers 31 and 32 are in contact with finger 24) in connection with interlocking the griddle to the sear grate (Figures 5 and 6, this occurs when coplanar plate 12 and coplanar plate 11 are interlocked).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Lu and used interlocking fingers to connect the sear grate with the griddle. This would have been done so that the grill can be expandable and optimally provide a cooking surface over the entire length of the grate including the expansion area (Lu Column 1 Lines 23-28).


Regarding claim 12, Zemel as modified teaches the portable cooking station of claim 1.
Lu further teaches:
	the outer edge of the interlock tab (edge of top portion of finger 24) abuts the first interlock tab guide and the second interlock tab guide when the griddle is interlocked to the sear grate (Figure 6, edge of top portion of finger 24 abuts inner fingers 31 and 32 when the plates 11 and 12 are interconnected).
It would have been obvious for the same motivation as claim 1.

Regarding claim 21, Zemel as modified teaches the portable cooking station of claim 1, wherein 
the first lip is integrally formed with the first central portion, and the second lip is integrally formed with the second central portion (Zemel Modified Figure 1-1 and Zemel Modified Figure 1-2; first lip is integrally formed with the first central portion and the second lip is integrally formed with the second central portion).
The Office further notes that the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 22, Zemel as modified teaches the portable cooking station of claim 1, wherein 
the second lip is integrally formed with the second central portion (Zemel Modified Figure 1-2; griddle consists of a second central portion and a second lip)
Lu further teaches:
the interlock tab is integrally formed with the second central portion (Figure 3, top portion of finger 24 is integrally formed with edge of plate 12).
It would have been obvious for the same motivation as claim 1.
The Office further notes that the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 23, Zemel as modified teaches the portable cooking station of claim 1.
Lu further teaches: 
the interlock pin is integrally formed with the interlock tab (Figure 3, rest of finger 24 is integrally formed with the top portion of finger 24).
It would have been obvious for the same motivation as claim 1.
The Office further notes that the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 27, Zemel as modified teaches a portable cooking station, comprising:
a sear grate including a first central potion and a first lip (Zemel Modified Figure 1-1; first central portion and first lip), the first central portion having a first upper surface and a first lower surface opposite the first upper surface (Zemel Modified Figure 1-1; first upper surface as a part of first central portion and a first lower surface exists on the opposite side of the first upper surface), the first lip integrally formed with and extending upwardly from the first central portion (Zemel Modified Figure 1-1; first lip integrally formed with and extending upward from the first central portion), 

    PNG
    media_image1.png
    637
    795
    media_image1.png
    Greyscale

Zemel Modified Figure 1-1, the components of the sear grate portion of the grill pan are labeled

and a griddle (Zemel Modified Figure 1-2; griddle) 
the griddle including a second central portion and a second lip (Zemel Modified Figure 1-2; griddle consists of a second central portion and a second lip), the second central portion having a second upper surface and second lower surface located opposite the second upper surface (Zemel Modified Figure 1-2; second upper surface as a part of second central portion and a second lower surface exists on the opposite side of the second upper surface), the second lip integrally formed with and extending upwardly from the second central portion (Zemel Modified Figure 1-2; second lip integrally formed with and extending upward from the second central portion), 
the first and second lip are located at the edge of the first central portion of the sear grate and second central portion of the griddle respectively (Zemel Modified Figure 1-1 and Zemel Modified Figure 1-2)

    PNG
    media_image2.png
    637
    796
    media_image2.png
    Greyscale

Zemel Modified Figure 1-2, the components of the griddle portion of the grill pan are labeled
Zemel fails to teach:
a separate grill configured to be removably interlocked to the sear grate in a side-by-side arrangement
an interlock pin opening
the first lip including a first interlock tab guide and a second interlock tab guide located opposite the first interlock tab guide, the interlock pin opening located between the first interlock tab guide and the second interlock tab guide, the interlock pin opening extending through the first upper surface and the first lower surface of the central portion;
an interlock tab and an interlock pin, the interlock tab integrally formed with and extending outwardly from the second lip, the interlock tab having an outer edge, the interlock pin integrally formed with and extending downwardly from the interlock tab, the interlock pin configured to be inserted into the interlock pin opening; 
wherein the first interlock tab guide and the second interlock tab guide are respectively configured to be contacted by the outer edge of the interlock tab to guide the interlock pin into the interlock pin opening in connection with interlocking the griddle to the sear grate.
Lu (US 9801496 B1) teaches an expandable grill grate, wherein:
a grill plate 11
a separate grill (coplanar plate 12) configured to be removably interlocked to the sear grate in a side-by-side arrangement (Figure 5, coplanar plates 11 and 12 are positioned side by side and are removably interlocked)
an interlock pin opening (Figure 4, space between fingers 31 and 32)
the edge of the first central portion including a first interlock tab guide and a second interlock tab guide located opposite the first interlock tab guide (Figure 4, fingers 31 and 32 extends from the edge of the plate 11), the interlock pin opening located between the first interlock tab guide and the second interlock tab guide (Figure 4, space between fingers 31 and 32 is between fingers 31 and 32), the interlock pin opening extending through the first upper surface and the first lower surface of the central portion (Figure 4, space between fingers 31 and 32 is vertically open);
the separate grill (plate 12) including an interlock tab (top portion of finger 24) and an interlock pin (downward extending portion of finger 24), 
the interlock tab integrally formed with and extending outwardly from the edge of the second central portion (Figure 3, top portion of finger 24 extends from edge of plate 12), the interlock tab having an outer edge (Figure 3, top edges of finger 24), the interlock pin integrally formed with and extending downwardly from the interlock tab (Figure 3, downward extending portion of finger 24 is coupled to and positioned downwardly from the top portion of finger 24), the interlock pin configured to be inserted into the interlock pin opening (Figure 6, downward extending portion of interlock pin 24 is to be inserted into the space between fingers 31 and 32); 
wherein the first interlock tab guide and the second interlock tab guide (Figure 4, fingers 31 and 32) are respectively configured to be contacted by the outer edge of the interlock tab to guide the interlock pin into the interlock pin opening (Figure 6, fingers 31 and 32 are in contact with finger 24) in connection with interlocking the griddle to the sear grate (Figures 5 and 6, this occurs when coplanar plate 12 and coplanar plate 11 are interlocked).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Lu and used interlocking fingers to connect the sear grate with the griddle. This would have been done so that the grill can be expandable and optimally provide a cooking surface over the entire length of the grate including the expansion area (Lu Column 1 Lines 23-28).
The Office further notes that the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 32, Zemel as modified teaches the portable cooking station of claim 27.
Lu further teaches: 
the outer edge of the interlock tab (edge of top portion of finger 24) abuts the first interlock tab guide and the second interlock tab guide when the griddle is interlocked to the sear grate (Figure 6, edge of top portion of finger 24 abuts inner fingers 31 and 32 when the plates 11 and 12 are interconnected).
It would have been obvious for the same motivation as claim 1.


Claims 1, 12, 21-24, 27, and 32 are rejected under 35 U.S.C. 103 under a different interpretation as being unpatentable over Zemel (US D784077 S) in view of Lu (US 9801496 B1) and Adams (US 5964517 A).
Regarding claim 1, Zemel teaches a portable cooking station, comprising: 
a sear grate including a first central potion and a first lip (Zemel Modified Figure 1-1; first central portion and first lip), the first central portion having a first upper surface and a first lower surface opposite the first upper surface (Zemel Modified Figure 1-1; first upper surface as a part of first central portion and a first lower surface exists on the opposite side of the first upper surface), the first lip coupled to and extending upwardly from the first central portion (Zemel Modified Figure 1-1; first lip coupled to and extending upward from the first central portion),

    PNG
    media_image1.png
    637
    795
    media_image1.png
    Greyscale

Zemel Modified Figure 1-1, the components of the sear grate portion of the grill pan are labeled
a griddle (Zemel Modified Figure 1-2; griddle), 
the griddle including a second central portion and a second lip (Zemel Modified Figure 1-2; griddle consists of a second central portion and a second lip), the second central portion having a second upper surface and second lower surface located opposite the second upper surface (Zemel Modified Figure 1-2; second upper surface as a part of second central portion and a second lower surface exists on the opposite side of the second upper surface), the second lip coupled to and extending upwardly from the second central portion (Zemel Modified Figure 1-2; second lip coupled to and extending upward from the second central portion),
the first and second lip are located at the edge of the sear grate and griddle respectively (Zemel Modified Figure 1-1 and Zemel Modified Figure 1-2)

    PNG
    media_image2.png
    637
    796
    media_image2.png
    Greyscale

Zemel Modified Figure 1-2, the components of the griddle portion of the grill pan are labeled

Zemel fails to teach:
a separate grill configured to be removably interlocked to the sear grate in a side-by-side arrangement
an interlock pin opening
the first lip including a first interlock tab guide and a second interlock tab guide located opposite the first interlock tab guide, the interlock pin opening located between the first interlock tab guide and the second interlock tab guide, the interlock pin opening extending through the first upper surface and the first lower surface of the central portion; and wherein the first interlock tab guide and the second interlock tab guide are respectively configured to be contacted by the outer edge of the interlock tab to guide the interlock pin into the interlock pin opening in connection with interlocking the griddle to the sear grate.
an interlock tab and an interlock pin
the interlock tab coupled to and extending outwardly from the second lip, the interlock tab having an outer edge, the interlock pin coupled to and extending downwardly from the interlock tab, the interlock pin configured to be inserted into the interlock pin opening; 
Lu (US 9801496 B1) teaches an expandable grill grate, wherein:
a grill plate 12
a separate grill (coplanar plate 11) configured to be removably interlocked to the sear grate in a side-by-side arrangement (Figure 5, coplanar plates 11 and 12 are positioned side by side and are removably interlocked)
the edge of the first central portion including a first interlock tab guide and a second interlock tab guide located opposite the first interlock tab guide (Figure 4, fingers 18 and 19 extends from edge of plate 12), an opening located between the first interlock tab guide and the second interlock tab guide (Figure 4, space between fingers 18 and 19); 
the separate grill (plate 11) including an interlock tab (finger 26)
the interlock tab coupled to and extending outwardly from the edge of the second central portion (Figure 4, finger 26 extends from plate 11), the interlock tab having an outer edge (Figure 4, outer edge of finger 26),
and wherein the first interlock tab guide and the second interlock tab guide (Figure 4, fingers 18 and 19) are respectively configured to be contacted by the outer edge of the interlock tab (Figure 6, fingers 18 and 19 are in contact with finger 26) provide an opening for which the interlock tab is to be slid in connection with interlocking the griddle to the sear grate (Figures 5 and 6, this occurs when coplanar plate 12 and coplanar plate 11 are interlocked).
flat planar surface stabilizing plate 33 is secured to the underside of fingers 18 and 19 (Column 2 Lines 29-35)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Lu and used interlocking fingers to connect the sear grate with the griddle. This would have been done so that the grill can be expandable and optimally provide a cooking surface over the entire length of the grate including the expansion area (Lu Column 1 Lines 23-28).
Zemel modified with Lu under this interpretation fails to teach:
an interlock pin opening
the interlock pin opening extending through the first upper surface and the first lower surface of the central portion
the interlock pin opening located between the first interlock tab guide and the second interlock tab guide
an interlock pin
the interlock pin configured to be inserted into the interlock pin opening;
Adams (US 5964517 A) teaches a barbeque tool, comprising:
an interlock pin opening (Column 3 Lines 57-64, slot 24)
the interlock pin opening extending through the first upper surface and the first lower surface of the central portion (Column 3 Lines 57-64, slot 24 is an opening through lower surface 22)
the protrusion connects with the slot vertically (Figure 3)
an interlock pin (protrusion 18)
the interlock pin configured to be inserted into the interlock pin opening (Column 3 Lines 57-63, slot 24 receive protrusion 18);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Adams and added a pin to the finger acting as the interlock tab and a protrusion to stabilizing plate. This would have been done to further support the grill structure and stop it from disconnecting unintentionally. Further, this method of securely connecting two components is well known in the art and would be used for its standardized and predictable results.

Regarding claim 12, Zemel as modified teaches the portable cooking station of claim 1.
Lu further teaches:
	the outer edge of the interlock tab (outer edge of finger 26) abuts the first interlock tab guide and the second interlock tab guide when the griddle is interlocked to the sear grate (Figure 6, outer edge of finger 26 abuts inner fingers 18 and 19 when the plates 11 and 12 are interconnected).
	It would have been obvious for the same motivation as claim 1.

Regarding claim 21, Zemel as modified teaches the portable cooking station of claim 1, wherein 
the first lip is integrally formed with the first central portion, and the second lip is integrally formed with the second central portion (Zemel Modified Figure 1-1 and Zemel Modified Figure 1-2; first lip is integrally formed with the first central portion and the second lip is integrally formed with the second central portion).
The Office further notes that the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.


Regarding claim 22, Zemel as modified teaches the portable cooking station of claim 1, wherein 
the second lip is integrally formed with the second central portion (Zemel Modified Figure 1-2; griddle consists of a second central portion and a second lip)
Lu further teaches:
the interlock tab (finger 26) is integrally formed with the second central portion (Figure 4, finger 26 is integrally formed with coplanar plate 11)
It would have been obvious for the same motivation as claim 1.
The Office further notes that the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 23, Zemel as modified teaches the portable cooking station of claim 1.
Adams further teaches:
the interlock pin (protrusion 18) is integrally formed with the interlock tab (Column 3 Lines 50-52).
It would have been obvious for the same motivation as claim 1.
The Office further notes that the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 24, Zemel as modified teaches the portable cooking apparatus of claim 1.
Lu further teaches: 
the interlock tab (finger 26) has a trapezoidal shape (Figure 6, finger 26 has a trapezoidal shape).
It would have been obvious for the same motivation as claim 1.
The Office further notes the MPEP teaches that mere changes in shape are not patentably disguisablable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.

Regarding claim 27, Zemel teaches a portable cooking station, comprising:
a sear grate including a first central potion and a first lip (Zemel Modified Figure 1-1; first central portion and first lip), the first central portion having a first upper surface and a first lower surface opposite the first upper surface (Zemel Modified Figure 1-1; first upper surface as a part of first central portion and a first lower surface exists on the opposite side of the first upper surface), the first lip integrally formed with and extending upwardly from the first central portion (Zemel Modified Figure 1-1; first lip integrally formed with and extending upward from the first central portion), 

    PNG
    media_image1.png
    637
    795
    media_image1.png
    Greyscale

Zemel Modified Figure 1-1, the components of the sear grate portion of the grill pan are labeled
and a griddle (Zemel Modified Figure 1-2; griddle), 
the griddle including a second central portion and a second lip (Zemel Modified Figure 1-2; griddle consists of a second central portion and a second lip), the second central portion having a second upper surface and second lower surface located opposite the second upper surface (Zemel Modified Figure 1-2; second upper surface as a part of second central portion and a second lower surface exists on the opposite side of the second upper surface), the second lip integrally formed with and extending upwardly from the second central portion (Zemel Modified Figure 1-2; second lip integrally formed with and extending upward from the second central portion), 
the first and second lip are located at the edge of the sear grate and griddle respectively (Zemel Modified Figure 1-1 and Zemel Modified Figure 1-2)

    PNG
    media_image2.png
    637
    796
    media_image2.png
    Greyscale

Zemel Modified Figure 1-2, the components of the griddle portion of the grill pan are labeled
Zemel fails to teach:
a separate grill configured to be removably interlocked to the sear grate in a side-by-side arrangement
an interlock pin opening
the first lip including a first interlock tab guide and a second interlock tab guide located opposite the first interlock tab guide, the interlock pin opening located between the first interlock tab guide and the second interlock tab guide, the interlock pin opening extending through the first upper surface and the first lower surface of the central portion;
an interlock tab and an interlock pin, the interlock tab integrally formed with and extending outwardly from the second lip, the interlock tab having an outer edge, the interlock pin integrally formed with and extending downwardly from the interlock tab, the interlock pin configured to be inserted into the interlock pin opening; 
wherein the first interlock tab guide and the second interlock tab guide are respectively configured to be contacted by the outer edge of the interlock tab to guide the interlock pin into the interlock pin opening in connection with interlocking the griddle to the sear grate.
Lu (US 9801496 B1) teaches an expandable grill grate, wherein:
a grill plate 12
a separate grill (coplanar plate 11) configured to be removably interlocked to the sear grate in a side-by-side arrangement (Figure 5, coplanar plates 11 and 12 are positioned side by side and are removably interlocked)
the edge of the first central portion including a first interlock tab guide and a second interlock tab guide located opposite the first interlock tab guide (Figure 4, fingers 18 and 19 extends from edge of plate 12), an opening located between the first interlock tab guide and the second interlock tab guide (Figure 4, space between fingers 18 and 19)
the separate grill (plate 11) including an interlock tab (finger 26)
the interlock tab integrally formed with and extending outwardly from the edge of the second central portion (Figure 4, finger 26 integrally formed with edge of plate 11)
wherein the first interlock tab guide and the second interlock tab guide (Figure 4, fingers 18 and 19) are respectively configured to be contacted by the outer edge of the interlock tab (Figure 6, fingers 18 and 19 are in contact with finger 26) to provide an opening for which the interlock tab is to be slid in connection with interlocking the griddle to the sear grate (Figures 5 and 6, this occurs when coplanar plate 12 and coplanar plate 11 are interlocked).
flat planar surface stabilizing plate 33 is secured to the underside of fingers 18 and 19 (Column 2 Lines 29-35)
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Lu and used interlocking fingers to connect the sear grate with the griddle. This would have been done so that the grill can be expandable and optimally provide a cooking surface over the entire length of the grate including the expansion area (Lu Column 1 Lines 23-28).
Zemel modified with Lu under this interpretation fails to teach:
an interlock pin opening
the interlock pin opening extending through the first upper surface and the first lower surface of the central portion;
an interlock pin;
the interlock pin integrally formed with and extending downwardly from the interlock tab, the interlock pin configured to be inserted into the interlock pin opening;
Adams (US 5964517 A) teaches a barbeque tool, comprising:
an interlock pin opening (Column 3 Lines 57-64, slot 24)
the interlock pin opening extending through the first upper surface and the first lower surface of the central portion (Column 3 Lines 57-64, slot 24 is an opening through lower surface 22);
the protrusion connects with the slot vertically (Figure 3)
an interlock pin (protrusion 18);
the interlock pin integrally formed with and extending perpendicular from the surface (Figure 3, protrusions 18 extends perpendicularly from the surface of the elongated handle portion 14), the interlock pin configured to be inserted into the interlock pin opening (Column 3 Lines 57-63, slot 24 receive protrusion 18);
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Adams and added a pin to the finger acting as the interlock tab and a protrusion to stabilizing plate. This would have been done to further support the grill structure and stop it from disconnecting unintentionally. Further, this method of securely connecting two components is well known in the art and would be used for its standardized and predictable results.
The Office further notes that the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 32, Zemel as modified teaches the portable cooking station of claim 27.
Lu further teaches: 
the outer edge of the interlock tab (outer edge of finger 26) abuts the first interlock tab guide and the second interlock tab guide when the griddle is interlocked to the sear grate (Figure 6, outer edge of finger 26 abuts inner fingers 18 and 19 when the plates 11 and 12 are interconnected).
It would have been obvious for the same motivation as claim 27.


Claims 2 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (US D784077 S) in view of Lu (US 9801496 B1) as applied to claim 1 above, and further in view of Alden (US D623013 S).
Regarding claim 2, Zemel as modified teaches the portable cooking station of claim 1.
Zemel fails to teach:
the sear grate includes a sear pattern formed by diamond-shaped openings extending through the first upper surface and the first lower surface.
Alden (US D623013 S) teaches a sear grate, wherein:
the sear grate includes a sear pattern formed by diamond-shaped openings extending through the first upper surface and the first lower surface (Figure 1-5, the sear grate consists of a sear pattern formed of diamond-shaped openings extending through the top and bottom of the grate).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Lu and have the sear grate include a sear pattern formed by diamond-shaped openings. Diamond shaped sear patterns for sear grates are known in the art and would be used for its standardized and predictable results.
The Office further notes that mere changes in shape are not patentably disguisablable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.

Regarding claim 28, Zemel as modified teaches the portable cooking station of claim 27.
Zemel fails to teach:
the sear grate includes a sear pattern formed by diamond-shaped openings extending through the first upper surface and the first lower surface.
Alden (US D623013 S) teaches a sear grate, wherein:
the sear grate includes a sear pattern formed by diamond-shaped openings extending through the first upper surface and the first lower surface (Figure 1-5, the sear grate consists of a sear pattern formed of diamond-shaped openings extending through the top and bottom of the grate).
It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Lu and have the sear grate include a sear pattern formed by diamond-shaped openings. Diamond shaped sear patterns for sear grates are known in the art and would be used for its standardized and predictable results.
The Office further notes that mere changes in shape are not patentably disguisablable over prior art unless there exists persuasive evidence that the particular shape was significant. MPEP2144.04IVB.


Claims 6, 13, 25, 26, 29, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (US D784077 S) in view of Lu (US 9801496 B1) as applied to claim 1 above, and further in view of Schlosser (US 5490452 A).
	Regarding claim 6, Zemel as modified teaches the portable cooking station of claim 1.
Zemel fails to teach:
the sear grate includes first feet coupled to and extending downwardly from the first central portion, the first feet being configured to be located within a central opening of a modular grate system when the portable cooking station is docked on the modular grate system.
Schlosser (US 5490452 A) teaches a cooking grate assembly for barbecue grills, wherein:
	the sear grate (cooking insert 14) includes first feet (insert supports 30) coupled to and extending downwardly from the first central portion (Figure 4; insert supports 30 clearly extend downwardly below the cooking insert 14), 
	While Schlosser does not directly teach that the insert supports 30 are coupled to the cooking insert, Column 5 Lines 30-32 teach that the cooking inserts 14 are securely supported within opening 43 by insert supports 30 and the MPEP teaches that the use of a one-piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB. The Office further notes that feet being integrally formed with a component body is well known in the art as evidenced by LOTUSGRILL (DE 202014010338 U1).
the first feet (cooking insert 14) being configured to be  Attorney Docket No.: 20380/WSPO27-US-NPlocated within a central opening of a modular grate system (opening 34 of cooking grate assembly 12) when the portable cooking station is docked on the modular grate system (Column 5 Lines 30-32; the cooking insert 14 are securely supported within opening 43 by insert supports 30).
	Column 1 Lines 46-48 further teaches that the cooking grate assembly has a removable and interchangeable cooking insert.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Schlosser and used cooking inserts to securely support the portable cooking station within an opening of a cooking grate. This would be done to provide easier barbecue cooking of some food items and flexibility to barbecue cook a variety of food items (Column 1 Lines 42-51).

	Regarding claim 13, Zemel as modified teaches the portable cooking station of claim 1.
	Zemel fails to teach:
the griddle includes second feet coupled to and extending downwardly from the second central portion, the second feet being configured to be located within a central opening of a modular grate system when the portable cooking station is docked on the modular grate system.
Schlosser (US 5490452 A) teaches a cooking grate assembly for barbecue grills, wherein:
	the griddle (cooking insert 14) includes second feet (insert supports 30) coupled to and extending downwardly from the second central portion (Figure 4; insert supports 30 clearly extend downwardly below the cooking insert 14), 
	While Jiunn does not directly teach that the insert supports 30 are coupled to the cooking insert, Column 5 Lines 30-32 teach that the cooking insert 14 are securely supported within opening 43 by insert supports 30 and the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB. The Office further notes that feet being integrally formed with a component body is well known in the art as evidenced by LOTUSGRILL (DE 202014010338 U1).
the second feet (cooking insert 14) being configured to be  Attorney Docket No.: 20380/WSPO27-US-NPlocated within a central opening of a modular grate system (opening 34 of cooking grate assembly 12) when the portable cooking station is docked on the modular grate system (Column 5 Lines 30-32; the cooking insert 14 are securely supported within opening 43 by insert supports 30).
	Column 1 Lines 46-48 further teaches that the cooking grate assembly has a removable and interchangeable cooking insert.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Schlosser and used cooking inserts to securely support the portable cooking station within an opening of a cooking grate. This would be done to provide easier barbecue cooking of some food items and flexibility to barbecue cook a variety of food items (Column 1 Lines 42-51).


Regarding claim 25, Zemel as modified teaches the portable cooking apparatus of claim 6.
Zemel fails to teach: 
	the first feet are integrally formed with the first central portion.
	LOTUSGRILL (DE 202014010338 U1) teaches a grill, wherein:
	the first feet are integrally formed with the first central portion (Figure 1, feet 11 are integrally formed as part of the grill grate 3).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Schlosser and have the feet be integrally formed as part of the grill. This is because integrally forming the feet as part of the grill is well known in the art and would be done for its standardized and predictable results.
	The Office further notes that the MPEP teaches that the use of a one-piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 26, Zemel as modified teaches the portable cooking apparatus of claim 13.
Zemel fails to teach:
	the second feet are integrally formed with the second central portion.
LOTUSGRILL (DE 202014010338 U1) teaches a grill, wherein:
	the first feet are integrally formed with the first central portion (Figure 1, feet 11 are integrally formed as part of the grill grate 3).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Schlosser and have the feet be integrally formed as part of the grill. This is because integrally forming the feet as part of the grill is well known in the art and would be done for its standardized and predictable results.
	The Office further notes that the MPEP teaches that the use of a one-piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB.

Regarding claim 29, Zemel as modified teaches the portable cooking station of claim 27.
Zemel fails to teach: 
the sear grate includes first feet integrally formed with and extending downwardly from the first central portion, the first feet being configured to be located within a central opening of a modular grate system when the portable cooking station is docked on the modular grate system.
Schlosser (US 5490452 A) teaches a cooking grate assembly for barbecue grills, wherein:
	the sear grate (cooking insert 14) includes first feet (insert supports 30) coupled to and extending downwardly from the first central portion (Figure 4; insert supports 30 clearly extend downwardly below the cooking insert 14), 
	While Schlosser does not directly teach that the insert supports 30 are coupled to the cooking insert, Column 5 Lines 30-32 teach that the cooking inserts 14 are securely supported within opening 43 by insert supports 30 and the MPEP teaches that the use of a one-piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB. The Office further notes that feet being integrally formed with a component body is well known in the art as evidenced by LOTUSGRILL (DE 202014010338 U1).
the first feet (cooking insert 14) being configured to be  Attorney Docket No.: 20380/WSPO27-US-NPlocated within a central opening of a modular grate system (opening 34 of cooking grate assembly 12) when the portable cooking station is docked on the modular grate system (Column 5 Lines 30-32; the cooking insert 14 are securely supported within opening 43 by insert supports 30).
	Column 1 Lines 46-48 further teaches that the cooking grate assembly has a removable and interchangeable cooking insert.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Schlosser and used cooking inserts to securely support the portable cooking station within an opening of a cooking grate. This would be done to provide easier barbecue cooking of some food items and flexibility to barbecue cook a variety of food items (Column 1 Lines 42-51).

Regarding claim 33, Zemel as modified teaches the portable cooking station of claim 27.
Zemel fails to teach:
the griddle includes second feet integrally formed with and extending downwardly from the second central portion, the second feet being configured to be located within a central opening of a modular grate system when the portable cooking station is docked on the modular grate system.
Schlosser (US 5490452 A) teaches a cooking grate assembly for barbecue grills, wherein:
	the griddle (cooking insert 14) includes second feet (insert supports 30) coupled to and extending downwardly from the second central portion (Figure 4; insert supports 30 clearly extend downwardly below the cooking insert 14), 
	While Jiunn does not directly teach that the insert supports 30 are coupled to the cooking insert, Column 5 Lines 30-32 teach that the cooking insert 14 are securely supported within opening 43 by insert supports 30 and the MPEP teaches that the use of a one piece construction instead of a structure disclosed in the prior art would be merely a matter of obvious engineer choice. MPEP2144.04VB. The Office further notes that feet being integrally formed with a component body is well known in the art as evidenced by LOTUSGRILL (DE 202014010338 U1).
the second feet (cooking insert 14) being configured to be  Attorney Docket No.: 20380/WSPO27-US-NPlocated within a central opening of a modular grate system (opening 34 of cooking grate assembly 12) when the portable cooking station is docked on the modular grate system (Column 5 Lines 30-32; the cooking insert 14 are securely supported within opening 43 by insert supports 30).
	Column 1 Lines 46-48 further teaches that the cooking grate assembly has a removable and interchangeable cooking insert.
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Schlosser and used cooking inserts to securely support the portable cooking station within an opening of a cooking grate. This would be done to provide easier barbecue cooking of some food items and flexibility to barbecue cook a variety of food items (Column 1 Lines 42-51).


Claims 8-9 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zemel (US D784077 S) in view of Lu (US 9801496 B1) as applied to claim 1 above, and further in view of Stephen (US 6644175 B2).
	Regarding claim 8, Zemel as modified teaches the portable cooking station of claim 1.
	Zemel fails to teach:
the second central portion includes a drain formed by an opening extending through the second upper surface and the second lower surface.
Stephen (US 6644175 B2) teaches a barbecue grill cooking assembly, wherein:
the second central portion includes a drain formed by an opening extending through the second upper surface and the second lower surface (Figures 2 and 4 Column 4 Lines 12-17, aperture 30 and duct 46 extends through the upper and lower surface of the griddle 114).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Schlosser and added a drain to the griddle. This would have been done to allow grease and byproducts from the cooking surface to be drained through the aperture and duct (Schlosser Column 4 Lines 54-57).

	Regarding claim 9, Zemel as modified teaches the portable cooking station of claim 8, wherein:
	the sear grate and griddle are both horizontally flat (Figure 4)
Stephen (US 6644175 B2) further teaches:
	wherein the second upper surface of the central portion of the griddle slopes downward toward the drain (Column 6 Lines 36-39, surface 20 of the griddle 16 is sloped toward aperture 30).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Stephen and slope the griddle toward the drain. This would have been done to facilitate moving the grease and byproducts from the griddle to the aperture so it can drain (Column 6 Lines 31-39).

	Regarding claim 30, Zemel as modified teaches the portable cooking station of claim 27.
Zemel fails to teach:
the second central portion includes a drain formed by an opening extending through the second upper surface and the second lower surface.
Stephen (US 6644175 B2) teaches a barbecue grill cooking assembly, wherein:
the second central portion includes a drain formed by an opening extending through the second upper surface and the second lower surface (Figures 2 and 4 Column 4 Lines 12-17, aperture 30 and duct 46 extends through the upper and lower surface of the griddle 114).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Schlosser and added a drain to the griddle. This would have been done to allow grease and byproducts from the cooking surface to be drained through the aperture and duct (Schlosser Column 4 Lines 54-57).

	Regarding claim 31, Zemel as modified teaches the portable cooking station of claim 30, wherein:
the sear grate and griddle are both horizontally flat (Figure 4)
Stephen (US 6644175 B2) further teaches:
wherein the second upper surface of the central portion of the griddle slopes downward toward the drain (Column 6 Lines 36-39, surface 20 of the griddle 16 is sloped toward aperture 30).
	It would have thus been obvious to someone of ordinary skill in the art before the filing date of the claimed invention to have modified Zemel with Stephen and slope the griddle toward the drain. This would have been done to facilitate moving the grease and byproducts from the griddle to the aperture so it can drain (Column 6 Lines 31-39).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN JEFFERSON WANG whose telephone number is (571)272-7782. The examiner can normally be reached M-Th 7:30AM-5:30PM (E.S.T).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F.J.W./Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOHN J NORTON/Primary Examiner, Art Unit 3761